DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kathirchelvan et al., US Pg. Pub. No. (2021/0062726) referred to hereinafter as Kathirchelvan.
As per claim 1, Kathirchelvan teaches a method for controlling engine speed in a multi-engine aircraft, the method comprising: monitoring a request for a first engine and a second engine to generate a given thrust (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151); determining a corresponding engine speed for the first engine and the second engine in accordance with the given thrust (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151); when the corresponding engine speed is outside of a selected speed range, the speed range having a first boundary and a second boundary, allowing a first engine speed and a second engine speed to track the corresponding engine speed (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151); and when the corresponding engine speed is within the selected speed 

As per claim 2, Kathirchelvan teaches a method of claim 1, wherein staggering the transition of the first engine speed and the second engine speed through the selected speed range comprises: setting the first engine speed to the second boundary when a first threshold associated with the first engine is reached (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151); and setting the second engine speed to the second boundary when a second threshold associated with the second engine is reached; wherein the first threshold and the second threshold are inside the selected speed range (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151).

As per claim 3, Kathirchelvan teaches a method of claim 2, wherein staggering the transition of the first engine speed and the second engine speed through the selected speed range further comprises: holding the first engine speed and the second engine speed at the first boundary until the first threshold is met (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151); and holding the first engine speed at the second boundary and the second engine speed at the first boundary after the first threshold is 

As per claim 4, Kathirchelvan teaches a method of claim 2, wherein staggering the transition of the first engine speed and the second engine speed through the selected speed range further comprises: holding one of the first engine speed and the second engine speed at a respective one of the second boundary and the first boundary after the first threshold is met and before the second threshold is met (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151); and modulating the other one of the first engine speed and the second engine speed outside of the selected speed range as a function of the thrust request (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151).

As per claim 5, Kathirchelvan teaches a method of claim 2, wherein the first threshold is at a midpoint within the selected speed range, and wherein the second threshold is at the second boundary (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151).

As per claim 6, Kathirchelvan teaches a method of claim 1, wherein staggering the transition of the first engine speed and the second engine speed through the selected speed range comprises: transitioning the first engine speed through the selected speed range before transitioning the second engine speed through the selected speed range when the corresponding engine speed moves from the first boundary to the second 

As per claim 7, Kathirchelvan teaches a method of claim 1, wherein monitoring the thrust request comprises monitoring the thrust request from an autopilot system of the aircraft (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151).

As per claim 8, Kathirchelvan teaches a method of claim 1, wherein the first engine is one of a left engine and a right engine and the second engine is the other one of the left engine and the right engine, and wherein an order of transition through the selected speed range is engine-position dependent (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151).

As per claim 9, Kathirchelvan teaches a method of claim 1, wherein an operation mode is enabled to allow staggering of the transition of the first engine speed and the second engine speed through the selected speed range (see at least abstract, summary, Para 0021, 105, 110, 111, 131, 141-151).


As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.
Conclusion
	Please refer to from 892 for cited references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665